  Case 18-60143        Doc 43       Filed 05/10/19 Entered 05/10/19 10:58:24   Desc Main
                                      Document     Page 1 of 2




SIGNED THIS 10th day of May, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                      UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF VIRGINIA
                               Lynchburg (Charlottesville) Division

In re:
                William Stephen Wilson, Jr.                 Case No. 18-60143-RBC
                                                            Chapter 13

                        Debtor



          ORDER ALLOWING SHORTENING OF NOTICE REQUIREMENT ON
         DEBTOR’S MOTION TO APPROVE REFINANCE OF REAL PROPERTY

         THIS MATTER came upon Debtor’s Motion seeking a reduction of the usual notice

requirement for Debtor’s Motion to Approve Refinance of Real Property (the “Motion”).

         IT APPEARING to the Court appropriate and in accordance with applicable law; it is

hereby

         ORDERED:



                                              Page 1 of 2
 Case 18-60143       Doc 43     Filed 05/10/19 Entered 05/10/19 10:58:24        Desc Main
                                  Document     Page 2 of 2




       1.     That the notice period for the Motion is hereby shortened to 12 days from April

              26, 2019, the day the Motion was filed, and the time in which parties may object

              is shortened to 12 days from the same date.

       2.     That Counsel for Debtors shall serve a copy of this order, once entered, in

              accordance with the local rules of this Court.




                                      *END OF ORDER*

I ASK FOR THIS:

/s/ Suad Bektic                                                n
Suad Bektic, Esquire, VSB # 90012
John C. Morgan, Esquire, VSB # 30148
Scott W. Carpenter, Esquire, VSB # 89057
NEW DAY LEGAL, PLLC
98 Alexandria Pike, Suite 10
Warrenton, VA 20186
Office: (540) 349-3232
Fax: (888) 612-0943
Counsel for the Debtor

SEEN AND AGREED:

/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee, VSB # 15050
P.O. Box 2103
Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net




                                           Page 2 of 2
